Per, Curiam:
This case is ruled by Denison v. Smith, supra p. 155. Service in a foreign county under the statute (Comp. L. 1871, § 5748) is not authorized until after the record shows proof of service on some of theNdefendants within the jurisdiction of the court. The most that this record can be claimed to have shown at the time of service on Clark and Kirehmaier in St. Clair county is, a service made on the other defendants within the jurisdiction, and proof thereof filed, on the same day that service was made on them in a distant county, without any showing as to which took place first. But, moreover, the certificate of sendee on Clark and Kirehmaier was insufficient as proof of such service.
Judgment reversed.